IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs April 29, 2009

           DEXTER JOHNSON v. HOWARD CARLTON, WARDEN

             Direct Appeal from the Criminal Court for Johnson County
                        No. 5284    Lynn W. Brown, Judge




                No. E2008-02032-CCA-R3-HC - Filed January 27, 2010


The petitioner, Dexter Johnson, filed a petition in the Johnson County Criminal Court
seeking habeas corpus relief from his multiple felony convictions. The petitioner argued that
because the trial court failed to enumerate enhancing and mitigating factors on the record and
because the judgments of conviction fail to specify whether his sentences are to be served
concurrently or consecutively, his convictions and sentences are therefore void. The habeas
corpus court dismissed the petition, and the petitioner appeals. Upon review, we affirm the
judgment of the habeas corpus court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed.

N ORMA M CG EE O GLE, J., delivered the opinion of the court, in which J OSEPH M. T IPTON,
P.J., and D. K ELLY T HOMAS, J R., J., joined.

Dexter Johnson, Mountain City, Tennessee, Pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; and David H. Findley, Senior Counsel,
for the appellee, State of Tennessee.


                                         OPINION

                                  I. Factual Background

      The record before us reveals that on February 11, 1994, the petitioner pled guilty to
two counts of first degree murder, one count of attempt to commit first degree murder, and
one count of attempted aggravated burglary. The plea agreement provided that the petitioner
would receive a sentence of life in prison for the two first degree murder convictions,
twenty-five years for attempt to commit first degree murder, and six years for attempted
aggravated burglary, with the sentences to run concurrently. Subsequently, the petitioner
filed a petition for post-conviction relief. The post-conviction court dismissed the petition,
and, on appeal, this court affirmed the dismissal. Dexter Johnson v. State, No.
03C01-9503-CR-00088, 1996 WL 49252, at *1 (Tenn. Crim. App. at Knoxville, Feb. 13,
1996). Thereafter, the petitioner filed three unsuccessful petitions for habeas corpus relief.
See Dexter Frank Johnson v. Tony Parker, Warden, No. E2006-00313-CCA-R3-HC, 2007
WL 1259205 (Tenn. Crim. App. at Knoxville, Apr. 30, 2007); Dexter Frank Johnson v. State,
No. E2004-01260-CCA-R3-HC, 2004 WL 1945744 (Tenn. Crim. App. at Knoxville, Sept.
2, 2004); Dexter Johnson v. State, No. 03C01-9707-CR-00241, 1999 WL 41837 (Tenn.
Crim. App. at Knoxville, Feb. 2, 1999).

       Undaunted by his previous unavailing attempts to obtain relief, on June 24, 2008, the
petitioner filed a fourth petition for habeas corpus relief. In the petition, the petitioner
alleged that his sentences were void because of the trial court’s failure to state on the record
the enhancement and mitigating factors used to determine the length of his sentences.
Additionally, the petitioner alleged that his judgment forms do not reflect whether his
sentences were to be served concurrently or consecutively. Therefore, the petitioner asked
the habeas corpus court to find that his sentences and convictions were void.

        The State filed a motion to dismiss the petition, arguing that when the trial court
imposed the sentence, it did not make findings regarding enhancement and mitigating factors
because the sentences were part of the petitioner’s plea agreement. The State further argued
that concurrent sentencing was part of the plea agreement and that, moreover, Tennessee
Rule of Criminal Procedure 32 provides that when a judgment is silent as to concurrent or
consecutive sentencing, the sentence shall run concurrently. The habeas corpus court found
that the State’s motion to dismiss was well-taken because nothing in the petition supported
a finding that the petitioner’s convictions were void or that his sentences had expired.
Accordingly, the habeas corpus court dismissed the petition. On appeal, the petitioner
contests this ruling.

                                         II. Analysis

       As we earlier stated, the petitioner complains that the trial court did not enunciate on
the record the enhancement and mitigating factors used to determine his sentences. However,
the State correctly notes that the petitioner’s sentences were the result of a plea agreement;
therefore, the trial court was not obligated to make specific findings on the record regarding
enhancement and mitigating factors. See Gary Preston Price v. Tony Parker, Warden, No.
E2009-01202-CCA-R3-HC, 2009 WL 3255675, at *2 (Tenn. Crim. App. at Knoxville, Oct.
12, 2009).




                                              -2-
        The petitioner also complains that his judgments are silent as to whether his sentences
are to be served concurrently or consecutively. As the State correctly observes, the
petitioner’s plea agreement provided that the sentences were to be served concurrently with
each other. Further, Rule 32(c)(1) of the Tennessee Rules of Criminal Procedure provides
that “[u]nless it affirmatively appears that the sentences are consecutive, they are deemed to
be concurrent.” Therefore, we conclude that there is no illegality evident on the face of the
judgments. See Hogan v. Mills, 168 S.W.3d 753, 757 (Tenn. 2005). Accordingly, we
conclude that the habeas corpus court did not err in dismissing the petition.

                                      III. Conclusion

       Finding no error, we affirm the judgment of the habeas corpus court.


                                                    ___________________________________
                                                    NORMA McGEE OGLE, JUDGE




                                              -3-